Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 1 of 19




        Exhibit 11
           Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 2 of 19




1
                                                                                         RECEIVED
2
                                                                                       AUG 1 2 2016
3
                                                                                 PETERSON RUSSELL KELLY PLLC
4
5
6

7                      SUPEMOR COURT OF WASHINGTON
8                             FORKING COUNTY
9 KAREN SMITH, an individual.          No. 15-2-17632-4
10                                       Plaintiff,
11                     vs.                                               DEFENDANTS’ MOTION FOR
                                                                         SUMMARY JUDGMENT
12   MTC FINANCIAL, INC., d/b/a Trustee Corps, a
13   Washington corporation; SHELLPOINT
     MORTGAGE SERVICING; and THE BANK
14   OF NEW YORK MELLON FKA THE BANK
15   OF NEW YORK, AS TRUSTEE FOR THE
     CERTIFICATE HOLDERS OF THE CWABS,
16   INC., Asset-Backed Certificates, Series 2007-
     SDl,
17
18                        Defendants.
19           Defendants New Penn Financial, LLC dba Shellpoint Mortgage Servicing (“Shellpoinf’)
20   and the Bank of New York Mellon fka The Bank of New York, as Trustee for the Certificate
21   Holders of the CWABS, Inc. Asset-Backed Certificates, Series 2007-SD-l (“BONY,” and
22   collectively “Defendants”) hereby move this Court for an order entering judgment in their favor
23
     and against plaintiff Karen Smith (“Plaintiff”).
24
     I.      INTRODUCTION
25
             In 2007, Plaintiff obtained a loan for $356,250 secured by real property commonly
26
27   known as 819 2ff‘ Avenue, Seattle, Washington (the “Subject Property”). Plaintiff has not paid
28   off her loan. In fact, she admits that she has not made a loan payment since 2007, while she
     D e fe n d a n ts ’ M o tio n fo r S u m m a iy Ju d g m en t - 1                        Donald g Gram p .s
                                                   ^      °                             Attorneys and Counselors at Law
                                                                                        Washougal Town Square, Ste 245
                                                                                                1700 Main Street
                                                                                             Washougal, WA 98671
                                                                                              TEL; (360) 694-8488
                                                                                              FAX: (360) 694-8688
                                                                                         E-MAIL: don®dongrantps,com
         Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 3 of 19




 1 continues to maintaiE the use and possession of the Subject Property, Plaintiff offers no
 2 explanation for her defeult. For 9 years. Plaintiff has worked with Defendants and the prior
 3 servicers of her loan to negotiate loss mitigation options. She has attempted numerous loan
 4 modifications, and also filed for bankruptcy in 2008 to stave off foreclosure. None of
 5 PlaintifFs modification efforts were successful, and Defendants therefore moved forward with
 6 setting a foreclosure sale date for July 6,2015. In yet another attempt to improperly avoid
 7 foreclosure. Plaintiff filed this action alleging three causes of action for injunctive relief,
 8
   violation of the Consumer Protection Act, and Intentional infliction of emotional distress. Each
 9
   of Plaintiff’s claims is predicated on her allegations that the statute of limitations for a
10
   foreclosure sale has expired, and Defendants are not entitled to proceed with foreclosure.
11
           The Court should grant Defendants’ Motion and enter judgment for Defendants for
12
13 several reasons. First, the statute of limitations for a foreclosure sale has not expired. Plaintiff
14 argues that the statute began to run on May 26,2008, and expired on May 26,2014. However,
15 the statute of limitations was tolled for over years when Plaintiff filed bankruptcy, and was
16 engaged in numerous loan modification reviews during which time the Subject Property could
17 not be sold. Second, Plaintiff is equitably estopped from claiming that the sale is barred by the
18 statute of limitations. Defendants and PlaintifFs prior loan servicers have worked diligently
19 with Plaintiff over the course of nearly 10 years to help her try to modify her loan. Defendants
20 relied on Plaintiffs requests to stay foreclosure sales, and did not foreclosure during the
21 pendency of loan modification reviews. Plaintiff cannot now attempt to prevent a foreclosure
22 sale because Defendants waited too long to proceed. Rather, Defendants gave Plaintiff a fair
23 opportunity to pursue loss mitigation options. These options have been extinguished, and
24 Defendants should not be precluded from proceeding with a sale.
25         Even when viewed :in the light most favorable to Plaintiff, it is clear that there are no
26 genuine issues of material fact regarding the period of tolling of the statute of limitations, and
27
   that Defendants are entitled to proceed wnth the sale of the Subject Property.
28
     Defendants’ Motion for Summaiy Judgment - 2                                     Donalds G, Grant. P.S.
                                                                               Attorneys and Counselors at Law
                                                                               Waahougai Town Square. Ste 245
                                                                                       1700 Main Street
                                                                                    Washougat, WA 98671
                                                                                     TEL: (360) 684.8488
                                                                                     FAX; (360) 694-8688
                                                                                E-MAIL: don@dongraMps,com
           Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 4 of 19




 1           Plaintiff has contiomed to use and possess the Subject Property for over 9 years without
2     making a single mortgage payment. It is improper and unjust to allow her to now take title to
3     the property free and clear of a loan that she freely obtained^ Accordingly, the Court should
4     grant Defendants’ Motion.
5     II. ^ FACTS
 6    1. On February 9 ,2007, Plaintiff obtained a loan evidenced by a Note and secured by tlie
 7        Subject Propert}' pursuant to a Deed of Trust (“DOT”). Declaration of Karen Smith,
 8
          Exhibits A and B.2
 9,
      2. Plaintiff filed a votuntary chapter 13 petition on June 5,2008. See Request for Judicial
10
          Notice (“RJN”), Exhibit 1.3
11
      3. On April 29,2009, the stay was ifted with respect to the Subject Propei%' by order of the
12
13        Court. RJN, E xt 2.
14    4. On April 29,2009, Plaintiff sent a request for a loan modification. See Declaration of
15        Olivia Miller (“Miller DecL”)'**E x t A-1 to A-4. In this letter, Plaintiff “offer[s] insight into
16        [her] current financial sittmtion as it relates to [her] request for a loan Modification with
17        Forgiveness of the arrears.” Plaintiff also references “past prior attempts to workout a
18        solution with you to retain my home,”
19
20
21
22 >Plaintiff has had a long career in the real estate industry as an appraiser and is no stranger to
23    mortgage loans and her obligations therein.
24    2 The Declaration of Karen Smith was filed on December 9 ,2015 in connection with Plaintiffs
      Motion for Partial Summary Judgment.
25
      3 The Request for Judicial Notice was filed on February 22,2016 in connection with Defendants’
26    Opposition to Plaintiffs Motion for Partial Summary Judgment
27    * The Declaration of Olivia Miller was filed on February 22,2016 in connection with
28    Defendants’ Opposition to Plaintiffs Motion for Partial Summary Judgment,
      Defcnctots’ Motion for Summan' Jud^ient - 3                                        Donald G, Grant P.S,
                                                                                   Attorneys arid Counselors at Law
                                                                                   Washougal Town &?uam, Ste 245
                                                                                           1700 Main S tr« t
                                                                                        Washougai. WA 98671
                                                                                         TEL: (360) 694-8488
                                                                                         FAX: (360) 694-8688
                                                                                    E-MAIL: don@dongrantps.com
         Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 5 of 19




 1   5. On September 29,2010, Plaintiff is involved in another loan modification review, and
2       offers additional information about her financial situation. Id. at A-5. Plaintiff wites that it
3       is her “hope that together we can put in place a win-win solution for all involved.”
4    6. On October 14,2010, Plaintiff was engaged in a loan modification with her prior servicer.
5       Bank of America. Id. at A-7 to A-8. Bank of America notifies Plaintiff that her loan
6       application is missing documents, and that there will be a hold on any foreclosure sale until
7       November 13,2010 to give Plaintiff an opportunity to submit the missing documents. Bank
 8
        of America’s letter expressly states that Plaintiff “will not lose [her] home during the federal
 9
        government’s Home Affordable Modification Program evaluation.” Id. at A-8.
10
     7. On March 9 ,2011, Plaintiff was engaged in another loan modification with Bank of
11
12
        America. Bank of America again asks for additional documentation, and notifies Plaintiff
13      that “no foreclosure sale will be conducted” and she “will not lose [her] homeduring the
14      Home Affordable Modification Program evaluation” before March 24,2011. Id. at A-9.
15      This modification application was denied on March 21,2011. M at A-12. Although
16      Plaintiffs application was denied, she was given an opportunity to appeal the denial, and
17      Bank of America expressly stated that any hold on a foreclosure sale of the Subject Property
18      “will continue and remain in effect while p^laintiff| is considered for other foreclosure
19      avoidance programs. Id. at A-12. Plaintiff appealed the denial on April 19, 2011. M at A-
20      14 to A-16. Plaintiff continued to send Bank of America correspondence about her appeal
21      on July 11,2011 and August 10,2011, Id, at A-16 to A-17. On September 27,2011, Bank
22      of America denied the appeal. Id, at A-18.
23   8. On May 23,2012, June 12, 2012, and July 12,2012, Plaintiff was engaged in yet another
24      loan modification review^ wdth Bank of America. Id. at A-21 to A-25. On August 3,2012,
25      Bank of America denied Plaintiffs loan modification application. Id. at A-29,
26   9. On October 2,2012, Bank of America again denied Plaintiffs request for a home loan
27
        modification. Id. at A-31.
28
     Defendaats’ Motion for Sammary Judgment - 4                                     Donald 6 . Grant, P.S.
                                                                               Attorneys and Counselors at la w
                                                                               Washougat Town Square, Ste 245
                                                                                       1?00 Main Street
                                                                                    Washouga!, WA 88671
                                                                                     TEL; (360) 694-8488
                                                                                     FAX: {360) 894-8688
                                                                                E-MAIL; dQr>®dor\arantDS,com
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 6 of 19




1    10. On January' 29,20^14, Plaintiff began yet another loan, modification reyiew with Resurgent
2        Mortgage Senicing, a prior servicer of her ioan. Resurgent expressly notified Plaintiff that
3        “during the eval-uation process, your property will not be referred to foreclosure or be sold
4        at a foreclosure sale if the forec losure process has already been iiiitiatedf’ Id. at A-34 to A-
5        41. Plaintiffs application was denied on March 7,2014. ,M. atA-42. Notwithstanding the
6        denial, Plaintiff was given 30 days to submit supplemental information during which time
 7       “a foreclosure sale [would] not be conducted” and Plaintiff would not lose her home. Id. at
 8
         A-42.
 9
     11. On April 28,2014, Plaintiff was engaged in another loan modification. Once again.
10
         Plaintiff was notified that the Subject Property would not be sold at a foreclosure sale
11
         during the pendency of the review. Id. at A-43. On May 21,2014, Plaintiff submitted
12
13       additional information for consideration for her loan modification reviewc Plaintiffs loan
14       modification application as ultimately denied.
15   12. On January 29,2008, Plaintiff received a notice of default. See Declaration of Karen Smith,
16       Exhibit C. A Notice of Trustee’s Sale was recorded on March 3,2008, setting a sale date of
17       July 6,2008. Id. at Exhibit D. Plaintiff filed this action before the Subject Property was
18       sold.
19   II. ARGUMENT
20       A. Legal S taaiari For SmniiBary Jiidgment
21            Summary judgment is appropriate if the pleadings, depositions, answers to
22   interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
23   genuine issue as to any .material fact and that the moving party is entitled to a judgment as a
24   matter of law. CR 56(c). A defendant can move for summar>? judgment by showing that there
25   is an absence of evidence to support the plaintiffs case, Ymng v. Key Pharm., Inc., 112 Wn.2d
26   216,225,770 P,2d 182 (1989). If the defendant shows an, absence of evidence to establish the
27
28
     Defendants’ .Motion for Summaiy Judgment - 5                                      OonaW G, Grant, P.S.
                                                                                 Attorneys and Counselors at Law
                                                                                 Washougal Town Square, Ste 245
                                                                                         1700 Main Street
                                                                                      Washouoal,WA 98671
                                                                                       TEL: (360) 684-8488
                                                                                       FAX; (360) 694-8688
                                                                                  E-MAIL: don@dongrantps.com
         Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 7 of 19




 1   plaintiffs case, the burden then shifts to the plaintiff to set forth specific facts showing a
2    genuine issue of material fact for trial. Youngs 112 Wn.2d at 225.
3            While courts construe all evidence and reasonable inferences in the light most favorable
4    to the nonmoving party, if the plaintiff‘“fails to make a showing sufficient to establish the
5    existence of an element essential to that party's        and on which that party will bear the
6    burden of proof at trial/” summary judgment is proper. Jones v. Allstate Ins. Co., 146 Wn.2d
7    291,300,45 P.3d 1068 (2002); Young, 112 Wn.2d at 225 (quoting Ceioiex Corp. v. Cairett, 477
8
     U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)). The nonmoving party may not rely
9
     on speculation or “mere allegations, denials, opinions, or conclusory statements” to establish a
10
     genuine issue of material fact. Inti Ultimate, Inc. v. St Paul Fire & Marine Im. Co., 122 Wn.
11
     App. 736,744,87 P,3d 774 (2004) (citing Grimwood v. Univ. ofPitget Sound, Inc., 110 Wn.2d
12
13   355, 359, 753 P.2d 517 (1988)),
14        B. Defendant Is Not Barred From Foreclosing On The Propertj^' Because Any
15               Applcable Statute of Limitations Was Tolled
16           Plaintiffs entire Complaint hinges on allegations that Defendants’ attempt to foreclose
17   on the Subject Property pursuant to die Note and DOT are time-barred. Each of Plaintiff s three
18   causes of action fails because it is undisputed that the statute of limitations for a foreclosure of
19   the Subject Property has not expired . Plaintiff alleges that the six-year statute of limitations
20   under RCW 4.16.040 applies to actions for foreclosure, and the statute began to run on May 26,
21   2008.5 Plaintiff, thus, suggests that any foreclosure sale must have been completed on or before
22   May 26,2014, and argues that that sale set for July 6 ,2015 is barred by the applicable statute of
23   limitations. Plaintiff is WTOUg because a prior banixuptcy and multipie attempts to modify her
24   loan tolled the statute of limitations ^ a matter of law pursuant to RCW 4.16.230. This statute
25   states:
26
27
   5 See Plaintiffs Motion for Partial Summaty'' Judgment, filed December 9,2015, at page 4, lines
28 4-8.
     Defendants’ Motion for Summary Judgment - 6                                A tto m S s " c o ™ 5 < ^ fa t Law
                                                                                Washou08l Town Square, Sfe 245
                                                                                       1700 Main Street
                                                                                    Washougai,WA 98671
                                                                                     TEL: (360) 894-8488
                                                                                     FAX; (360) 894-8688
                                                                                 E-MAIL: a'onftsongrantpscom
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 8 of 19




 1
             When the commeacement of an action is stayed by injunction or a
             statutory prohibition, the time of the continuance of the injunction or
 2           prohibition shall not be a part of the time limited for the conimeiicemenl
             of the action.
 3
     Here, Plaintiffs bankruptcy and loan modifications tolled the statute of limitations, making the
 4
     July 6,2015 sale date within the six-year statute of limitations for foreclosure,
 5
                 1. Plaintiffs Bankruptcy ffling Toiled T ie Statute Of Limitations For Nearly
 6
 7                   lle¥en Montis
 8           Section 362 governs the automatic stay in a bankruptcy proceeding, which goes into
 9   effect immediately and prevents creditors and other parties from taking action against a debtor’s
10   property. Section 362 provides, in relevant part:
11          (a) Except as provided in subsection (b) of this section, a petition filed
12          under section 301, 302, or 303 of this title [11 USCS § 301, 302, or 303],
            or an application filed under section 5(a)(3) of the Securities Investor
13          Protection Act of 1970 [15 USCS § 78€®e(a)(3)|, operates as a stay,
            applicable to all entities, of— ...
14          (3) any act to obtain possession of property of the estate or of property
15          from the estate or to exercise control over property of the estate;
            (4) any act to create, perfect, or enforce any lien against properly^ of the
16          estate;
            (5) any act to create, perfect, or enforce against property of the debtor any
17          lien to the extent that such lien secures a claim that arose before the
18          commencement of the case under this title:
            m any act to collect, assess, or recover a claim, against the debtor that
19          arose before the commencement of the case under this title;
20
   11 USCS § 362. The stay arises auiomatically by operation of law upon filing of the
21
   bankruptcy petition. No court order is required to activate the stay. See 11 USC § 362(a); see
22
23
   In re Mellor (9th Cir. 1984) 734 F2d 1396, 1398; In re Aldrich (9th Cir, BAP 1983) 34 BR 776,
24   779. Upon noticed motion by creditors or other interested parties, the bankruptcy court may
25   modify or vacate the stay. See 11 USC § 362(d); FRBP 4001.
26           Here, Plaintiff filed a voluntary chapter 13 petition on June 5,2008. See Request for
27   Judicial Notice f ‘RJN”), Exhibit 1. Upon filing of the petition, an automatic stay was
28   immediately placed on the Stilqect Property pursuant to section 362, preventing any foreclosure
     Defendants’ Motion for Summary Judpient - 7                                 ’   conaWG^Grant. P.s
                                      ®                                       Attorneys and Gounsetore at Law
                                                                              Washouga! Town Stjyare, Ste 245
                                                                                      1700 Main Street
                                                                                   Washougal, WA 98671
                                                                                    TEi;{380)e94.«488
                                                                                    FAX; (360) 694-8688
                                                                               E-MAIL: don@dongrantps,com
         Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 9 of 19




1    sale. On April 29,2009, the stay was lifted, with respect to the Subject Property by order of the
 2   Court. RJN, Exh. 2. Thus, between June 5 ,2008 and April 29, 2009, a statutory' prohibition
 3   was in effect that prevented Defendants from proceeding with the sale of the Subject Property
 4   and the statute of limitations for a foreclosure was thus tolled. See RCW 4.16.230. In total, the
 5   bankruptcy filing had the effect of staying the statute of limitations by 10 months, and 24 days,
 6               2. The Statute Of Limitatioas Is Further Toiled By Numercnis Loan
 7                   Modification Eevlews
 8
            Although Plaintiff admittedly has not made a mortgage payment since 2007, she has
 9
     engaged in numerous attempts to modify her loan. Each time Plaintiff attempted to modify the
10
     terms of her loan, Defendants and the prior servicer of PMntiff s loans were prohibited from
11
     proceeding with foreclosure as a matter of law^ Specifically, WAC § 208-620-900 requires a
12
13   servicer to stop a foreclosure sale under certain circumstances during loss mitigation:
14          (6) Loss mitigation.
            (a) You must comply with all timelines and requirements for the federal
15          HAMP or GSE modification programs if applicable, including denials and
16          dual tracking proMbitions. If not using a HAMP or GSE loan modification
            program, you must:
17          (iv) Review and consider any complete loan modification application
            before referring a delinquent loan to foreclosure.
18          (v) Give a homeowner ten business days from your notice to them to
19          correct any deficiencies in their loan modification application.,
            (vi) Stop the foreclosure from proceeding further if you receive a
20          complete loan modification application. See (a)(viii) and (ix) of this
            subsection.
21
22   WAC § 208-620-900(6)(a)(iv) -- (vl). The practice of proceeding with a foreclosure sale while
23   a loan modification is pending, known as “dual-tracking,” is also prohibited under federal law.
24   In February' 2009, the Secretary of the United Slates Treasury announced a national loan
25   modification program—^the Home Affordable Modification Program, or “HAMP”—funded and
26   authorized by the Troubled Asset Relief Program (TARP) created by the Emergency Economic
27   Stabilization Act of2008. Under the ILA.MP, home mortgage loan semcers would be
28
     Defendants’ Motion for Summary Judgment - 8                                    Donald G. Grant, P.S,
                                                                              Attorneys and Counseiora af Law
                                                                              Washougal Town Square, Ste 246
                                                                                      1700 Main Street
                                                                                   Washougai, WA 88671
                                                                                    T E i: (380) 694-8488
                                                                                    FAX: (360) 694-8688
                                                                               E-MAIL; don@dongrantps.com
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 10 of 19




1    compensated by the Treasnr}'' for providing liomeowners that were at risk of default with
 2   sustainable monthly payments. SunJrusi Mortg., Inc. n Milier, No. 32011-1,-III, 2015 Wash,
 3   App. LEXIS 476, at *3 (Ct, App. Mar. 5,2015) (citing U.S. Dep’ts of Treasury'^ & Hous, &
 4   Urban Dev., HAMP Suppl Directive (SD) 09-01, at 1 (Apr. 6,2009)). In 2010 the United
 5   States Department of the Treasufy promulgated HAMP supplemental directive 10-02, which
 6   states, “A senicer may not refer any loan to tbreclosiire or conduct a scheduled foreclosure sale
 7   unless and until at least one of the following circumstances exists: [f ] The borrower is
 8
     evaluated for HAMP and is determined to be meMgiblefor the program.'’'' (Making Home
 9
     Affordable (Mar. 24, 2010) Supplemental .Directive 10-02, p. 5
10
     <https://wvw.linipadniin.com/portal/prograins/docs/hamp__servicer/sdl 002.pd,t7> [as of Dec.
11
     21,2015], last italics added (Supplemental Directive 10-02).) HAMP Supplemental Directive
12
13   10-02 also provides a 30-day foreclosure moratorium following denial of a modification to
14   permit borrowers to respond to the denial. “The senricer may not conduct a foreclosure sale
15   within the 30 calendar days after the date of a Non-Approval Notice or any longer period
16   required to review supplemental material provided by the borrower in response to a Non-
17   Approval Notice unless the reason for tiie aon-approval is” based on factors not pertinent here,
18   (Supplemental Directive 10-02 at p, 5.) “In other wmrds, the servdcer cannot foreclose until at
19   least 30 days after the loan modification review is completed.” Majd v Bank of Am., N.A., 243
20   Cal App. 4th 1293, 1302 (2015).
21          Here, Plaintiff was engaged in numerous loan modification reviews under both HAMP
22   and other loss mitigation programs:
23     1. On April 29,2009, Plaintiff sent a request for a loan modification. See Miller Deck, Exh,
24         A-1 to A-4. In this letter, Plaintiff “o:ffer[s] insight into |lier] current financial situation as
25        it relates to [her] request for a loan Modification with Forgiveness of the arrears.” Plaintiff
26         also references “past prior attempts to workout a solution with you to retain my home.”
27
28
     Defendants’ Motion for Sunwnaiy' ludgment - 9                                        Donald G, Grant, P.S.
                                                                                    Attorneys and Counselors at Law
                                                                                    WashQugal Town Squars, Ste 245
                                                                                            1700 Main Strsat
                                                                                         Washougal.WA 88671
                                                                                          T E l: {360} 894-8488
                                                                                          FAX: {380) 694-8688
                                                                                     E-MAIL: donSdongrantps.com
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 11 of 19




 1 2. On September 29,2010, Plaintiff is inyolved in another loan modification review, and
 2    offers additional information about her financial situation. Id. at A-5. Plaintiff writes that
 3    it is her “hope that together we can put in place a win-win solution, tor all involved.”
 4 3. On October 14,2010, Plaintiff w^as engaged in a loan modification with, her prior servicer,
 5    Bank of America. M atA-7toA -8. Bank of America notifies Plaintiff that her loan
 6    application is missing documents, and that there will be a hold on any foreclosure sale until
 7    November 13,2010 to give Plaintiff an opportunity to submit the missing documents.
 B
      Bank of America’s letter expressly states that Plaintiff “will not lose [her] home during the
 9
      federal govemmenf s Home Affordable Modification Program evaluation.” Id. at A-8.
10
   4. On March 9,2011, Plaintiff was engaged in another loan modification with Bank of
11
      America, Bank of America again asks for additional documentation, and notifies Plaintiff
12
13    that “no foreclosure sale will be conducted” and she “will not lose [her] home during the
14    Home Affordable Modification Program evaluation” before March 24,2011. Id. at A-9.
15    This modification application was denied on March 21,201L Mat A-12. Although
16    PlaintifFs application was denied, she was given an opportu.nity to appeal the denial, and
1?    Bank of America expressly stated that any hold on a foreclosure sale of the Subject
18    Property “will continue-and remain in effect while [Plaintiffl is considered for other
19    foreclosure avoidance programs. Id. at A-12. Plaintiff appealed the denial on April 19,
20    2011, Id. at A-14 to A-16. Plaintiff continued to send Bank of America correspondence
21    about her appeal on M y 11,2011 and August 10, 201L Id. at A-16 to A-17. On
22    September 27,2011, Bank: of America denied the appeal. Id. at A-18.
23 5. On May 23,2012, June 12,2012, and July 12,2012, Plaintiff was engaged In yet another
24    lom modification review with Bank of America. Id. at A-21 to A-25. On August 3,2012,
25    Bank of America denied Plaintiffs loan modification application. Id. at A-29.
26 6. On October 2,2012, Bank of America again denied Plaintiffs request for a home loan
27
      modification. M. atA-31.
28
     Defendants’ Motion for Sumroaiy Jadgment -10                                 Donald 6 . Stant, P.S,
                                                                            Attorneys and Counselors at Law
                                                                            Washougal Town Square, Ste 245
                                                                                    1T00 Main Street
                                                                                 Washougal. WAS8671
                                                                               . TEL: (360) 694.8488
                                                                                  FAX: (360) 694-8688
                                                                             E-MAIL: don@dongramps,CQm
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 12 of 19




1     7, On January 29,20145 Plaintiff began yet another loan moiification review with Resurgent
 2        Mortgage Ser^hciiig, a prior servicer of her loan. Resurgent expressly notified Plaintiff that
 3        “during the evaluation process, your property w ll not be referred to foreclosure or be sold
 4        at a foreclosure sale if the foreclosure process has already been mitiated.” Id. at A-34 to A-
 5        41. Plaintiffsapplkation was denied on March 7,2014. MatA-42. Notwithstanding the
 6        denial, Plaintiff was given 30 days to submit supplemental information during which time
 7        “a foreclosure sale [would] not be conducted” and Plaintiff would not lose her home. Id. at
 8
          A-42.
 9
      8. On April 28,2014, Plaintiff was engaged in another loan modification. Once again.
10
          Plaintiff was notified that the Subject Property would not be sold at a foreclosure sale
11
          during the pendency of the review. Id. at A-43. On May 21,2014, Plaintiff submitted
12
13        additional information for consideration for her loan modification, revdew. Plaintiffs loan
14        modification application as ultimately denied.
15         During the course of PtointifFs loan modification reviews, Defendants (and Plaintiffs
16   prior loan servicers) were prohibited from proceeding with a foreclosure sale of the Subject
17   Property. Accordingly, any statute of limitations on a foreclosure sale was stayed during the
18   pendency of the loan modification reviews.
19            3.      T ie Statute Of Limitatioos Was Toiled Tiroiigli At Least July 6 ,2(115, The
20                    Scheittlei Date of The Foreclosure Sale
21       Plaintiff argues that the six-year statute of limitations began to run on May 26, 2008. See
22   footnote 4, supra. Plaintiff, thus, suggests that any foreclosure sale must have been completed
23   on or before May 26,2014, and argues that that sale set for M y 6,2015 is barred by the
24   applicable statute of limitations. However, Plaintiff does not take into consideration the
25   automatic stay on the Subject Property during the pendency of her bankruptcy case, or the
26   numerous periods in which she was engaged in a loan modification review.
27
28
     Defendants’ Motion for Sammar}'' Judgment -11                                   Donald 0 . Grant, P.S.
                                                                               Attorneys and Counselors at Law
                                                                               W astougal Town Square, Ste 245
                                                                                       1700 Main Street
                                                                                    Washougai.WA 98671
                                                                                     TEL: (360) 694-8488
                                                                                     FAX: (360) 694-8688
                                                                                E-MAIL; don®dongraraps,com
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 13 of 19




 1       Based on Plaintiffs own concession, that the statute began to run on May 26,2008, the
2    statute of limitations need only be tolled fo.r the period between May 26,2014 and July 6,2015
3    for the sale date to be within the six-year statute of limitations. As set forth above, and as
4    summarized in the table below, the statute of limitations was toiled 'well beyond the July 6,
5    2015 sale date.
6
7                     foiling Even!                             AtBOimt of Time Toiled
       Plaintiffs Bankruptcy, iled on June 5,           10 months, 24 days
 8     2008; order lifting stay entered April 29,
       2009.
 9     Plaintiffs April 2009 loan modification          30 days
10     review.
11     Plaintiffs September 2010 loan                   30 days
       modification review.
12     Plaintiffs October 2010 HAMP loan                30 days^
       modifi,catfon review.
13                                                      6 months, 18 days
       Plaintiffs HAMP loan modification
14     review beginmng March 9,2011, and
       ending September 27,2011.
15     Plaintiffs loan modification review-             2 months, ll days
16     beginning May 23, 2012, and ending
       August 3 ,2012.
17     Plaintiff s loan modification review             2 months, 8 days
18     beginning January 29,2014, and ending
       April 7,2014 (including the appeal
19     period).
       Plaintiffs loan modification review in           30 days
20     April 2014.
21                       TOTAL TIME TOLLED                                    26 months, 1 day
22
23     The statute of limitations was tolled a total of 26 montlis, 1 day, or 2 years, 2 months, and 1
24 day. In other words, if the statute of limitations began to run on May 26,2008, it did not expire
25
26 6 The time calcuktlons in this table are conservative estimates because HAMP requires a stay on
27 foreclosure for at least 30 days.
28 For purposes of this summary, 30 days is calculated as one month.
     ■ Defendante^ Motion for Summary Jadgmeat   -1 2                                                 Law
                                                                             Washougal Town Square, Ste 245
                                                                                    1700 Main Street
                                                                                 Washoogal, WA 88671
                                                                                  TEL; (360) 694-8488
                                                                                  FAX: (360) 694-8688
                                                                              E-MAIL: donffidonarantDS.com
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 14 of 19




1    until 6 yems.plm 2 years, 2 months, and 1 day later, which is July 27,2016. Defendants’
2    noticed a sale date for July 6,2015—over a year before the statute of limitations expired—and
3    this date is well within the six-year statute of limitations to foreclose on the Subject Property.
4             The undisputed material facts show that for at least 26 months, and 1 day. Defendants
5    (and the prior servicers of Plaintiff s loan) were prohibited as a matter of law from conducting a
6    foreclosure sale on the Subject Property because Plaintiff was either in bankruptcy, or engaged
7    in loss mitigation. By adding this time to the six-year statute of limitations, the statute of
8    limitations has not expired. Accordingly, Defendants’ Motion should be granted.
9
          C. Plaintiff’s Complaint Is Barred By The Doctrine Of Equitable Estoppel
10
              Plaintiff is also equitably estopped from, seeking quiet title to the Subject Property based
11
     on a statute of limitations bar. Equitable estoppel is an affirmative defense, which may apply
12
13   where an admission, statement, or act has been detrimeHtally relied on by another party.
14   Campbell v. Depi ofSoc. & Health & m '., 150 Wn,2d 881,902,83 P.3d 999 (2004). ‘The
15   principle of equitable estoppel is based upon the reasoning that a party should be held to a
16   representation made or position assumed where inequitable consequences wwld otherwise result
17   to another party who has justifiably and in good faith relied thereon.” Wilson v. Westinghome
18   Elec. Corp., 85 Wn.2d 78,81, 530 P.2d 298 (1975). To establish equitable estoppel, the paiiy^
19   asserting the defense must prove the following elements by clear, cogent, and convincing
20   evidence: (1) a party's admission, statement, or act which, is inconsistent with its later claim; (2)
21    reasonable reliance by another party on that admission, statement, or act; and (3) injury to the
22   relying party if Ae first party is permitted to repudiate or contradict the earlier statement or
23    action. Campbell, 150 Wn.2d at 902.
24            Here, Defendants and the prior loan seivicers worked diligently with Plaintiff to help her
25    stay in the Subject Property. Plaintiff made countless pleas to^ her loan senicers to work with her
26    to modify her loan and to allow her to keep a home despite the fact that she had. no made a single
27
      payment since 2007. See, e.g.. Miller DecL at A1 to A5, A38 to A39. During the pendency of
28
     Defendants’ Motion for Sumraaiy’ Judpnent - 13                                   Donald G, Grant, P.S.
                                                                                Attorneys and Counselors at Law
                                                                                Washaugal Town Square, Ste 245
                                                                                        1700 Main Street
                                                                                     Washougal.WA 98671
                                                                                      TEL;{360)S84..8488
                                                                                      FAX: (360) 694-8688
                                                                                 E-MAIL: don®clortarantos.com
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 15 of 19




 1   the reviews, the servicers agreed not to sell the Subject Property. Indeed, had a sale proceeded
2    wMIe Plaintiff was engaged in a loan modification review, Defendants would potentially be
3    subject to suit for countless otlier violations. Plaintiff asked Defendants not to sell her home so
4    that she could try to modify her loan. See, eg., id Defendants honored that request and did not
5    sell the Subject Property. After numerous unsuccessful attempts to modify^ the loan, Defendants
6    proceeded by setting a new sale date of July 6,2015. Plaintiff then filed this action to stop the
7    sale, and asks the Court to enjoin the sale of the Subject Property because Defendants waited too
 8
     long to sell the Subject Property. Such relief would injure and punish Defendant for complying
 9
     with the law, and for accomniodating Plaintiffs requests to stay foreclosure proceedings to work
10
     on a modification. Defendants should not be penalized for trjing to help Plaintiff modify her
11
     loan. Plaintiff has already had the benefit of remaining in her house without making a single
12

13   loan payment since 2007—she should not be entitled to a windfall by allowing her to keep the
14    Subject Property free and clear. Accordingly, Plaintiff is equitably estopped from obtaining the
15   relief requested.
16            Because the undisputed facts confirm that Defendants were within their legal right to
17   foreclose on Plaintiffs Property pursuant to the Note and DOT, each of her three causes of
18   action fail and judgment should he entered in favor of Defendant.
19        D. Plaintiffs Claims Fail For Additional Reasons
20            The undisputed facts confirm that Defendants were within their legal right to foreclose on
21    Plaintiff’s Property pursuant to the Note and DOT, and each of her three causes of action fail
22    because they are all predicated on this statute of limitations argument Indeed, Plaintiffs first
23    cause of action for “Injunctive Relief’ is predicated entirely on the alleged enforcement of time^
24    barred debt, which is unsupported by the undisputed facts.
25            Plaintiffs second claim for “Consumer Protection Violations” also fails. As a
26    preliminary matter. Plaintiff has not identified any Consumer Protection law' at issue, and cites
27
      only “RCW 61,24” without identifying any specific provision. In response to interrogatories.
28
     Defendants’ Motion for Summary Judgment - 14                                  DonaW C, G rant P.S,
                                                                              AKomeys and Counselors at Law
                                                                              Washougal Town Square, Ste 245
                                                                                     1700 Main S teel
                                                                                  Washougal, WA 88671
                                                                                   TEL: (360) 894-8488
                                                                                   FAX: (360) 694-S6S8
                                                                               E-MAIL: don@dongrantps.com
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 16 of 19




1    Plaintiff also fails to allege any specific provision violated. Declaration of Donald Grant, Exhibit
2    A-5. Here, again, PlaintifFs claim appears to be based entirely on an alleged statute of
3    limitations bar. As set forth herein, the time for Defendants to foreclose has not yet expired.
4              Finally, Plaintiff s third cause of action for “Infliction of Emotional and Physical
5    Distress” also fails because, here again, it is entirely based on the allegedly improper foreclosure
6    activity that was time-barred. Moreover, this cause of action fails because Plaintiff has not
7
     produced any evidence that she has suffered emotional or physical distress as a result of
8
     Defendants’ conduct.
9
               A claim for the intentional infliction of emotional distress, also known as the tort of
10
     outrage “Requires the proof of three elements: (!) extreme and outrageous conduct, (2)
11
     intentional or reckless infliction of emotional distress, and (3) actual result to plaintiff of severe
12
13   emotional distress.” Kimpfei v. Bokor, 149 Wn.2d 192,195, 66 P.3d 630 (2003). “The first
14   element requires proof that the conduct was ‘so outrageous in character, and so extreme in
15   degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and
16   utterly intolerable in a civilized community,’” Dicomes v. State, 113 Wii.2d 612,630, 782 P.2d
17    1002 (1989).
18             Here, Plaintiff s emotional distress claim fails because it is barred by the economic loss
19   rule. As a general principle, the economic loss rule bars recovery for alleged breach of tort
20   duties where a contractual relationship exists and the losses are economic in nature. Alejandre v.
21   Bull, 159 Wn.2d 674, 153 P.3d 864,868 (Wash. 2007). In determining whether the economic
22    loss rule applies, “[t]he key inquiry is the nature of the toss and the manner in which, it occurs,
23    i.c., are the losses economic losses, with economic losses distinguished ftom personal injury or
24    injury to other property.” Id. at 869, Where the claimed toss is an economic one, and no
25    exception to the economic loss ni].e applies, the parties will be limited to co,ntractiiaI remedies.
26    Id. Courts have held that the economic loss rule bars outrage claims arising from relationships
27
      between lenders and borrowers that are created by a Note and DOT. See Vmvter v. Quality Loan
28
     Defendants’ Motion for Summary Judgm.eBt -15                                      DonaW G. Grant, P,S.
                                                                                 Attorneys and Counselors at Law
                                                                                 Washougai Town Square, Ste 245
                                                                                         1700 Main Street
                                                                                    . W aslttugai, WA 98671
                                                                                       TEL: (36Q) 694-8488
                                                                                       FAX: (360) 894-8688
                                                                                  E-MAIL: don@dongrantps,.com
         Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 17 of 19




 1 Serv. Corp,, 707 F. Sapp. 2d 1115,1.128-29 (W.D. Wash. 2010) (“The court agrees with Chase
 2 and MERS that the economic loss rale precludes the Vawters’ intentioiml infliction of emotional
 3 distress claim. Even viewing the complaint in their favor, the Vawters have not pleaded
 4 sufficient factual allegations to sidestep the economic loss rule. The relationship between the
 5 Vawters and Chase and MERS is contractual in nature and arises from the Note and Deed of
 6 Trast.’^; Pfauv. IVmh Mut, Im„ No. CV-08-00142-JLQ, 2009 IJ.S. Dist. LEXIS 14233, at *10
 7 (E.D. Wash, Feb. 24,2009) Cttjhe Washington Court of Appeals specifically addressed a claim
 8 for emotional distress related to the alleged mishaiidling of a mortgage and the resulting
 9
   foreclosure,” and ultimately “held that the lack of express provisions for these damages did not
10
   prevent the application of tire economic loss rule.”); Davis v. Wells Fargo Home Mortgage, No.
11
   34136-141,139 Wash. App. 1061,200? WE 2039077, at *3-7 (W^ash. Ct. App. 2007) (same).
12
13         Moreover, conduct'in co.nnection with the nonjmdicial foreclosure process does not
14 support an emotional distress claim. See Lyons v. U.S. BankNA, 181 Wn,2d 775, 792-93,336
15 P.3d 1142,1151-52 (2014) (granting summary judgment to defendant on emotional distress
16 claim because claims stemming from trustee’s sale were not “so outrageous that they shock the
17 conscience or go beyond all sense of decency.”); Vernier v. QualMy Loan Serv. Corp„ 707 F.
18 Supp. 2d 1115,112g (W2D. Wash. 2010) (“Ch^e’s and [Mortgage Electronic Registration
19 System,’s] actions in connection with the nonjudiciai foreclosure process, as alleged by the
20 Vawters, may be problematic, troubling, or even deplorable” but is insufticiently outrageous for
21 an Intentional infliction of emotional distress claim); McGmley v. Am, Home Mortg. Serv., Inc.,
22 N o.2:10-CV-01157RJB,2010 WL4065826, a t* ll,2010U.S. Dist LEXIS 113290,at *32
23 (W.D. Wash. Oct. 15,2010) (court order) (claim, resting on alleged nondisdosiires associated
24 with loan refinance, terms-of the loan, and subsequent nonjudiciai foreclosure proceedings was
25 insufficiently outrageous to sundve summaiy judgment); Cervantes v. Countrywide Home
26 Loans, Inc., 656 F.3d 1034,1046 (2011) (“plai.ntiffs essentially allege that the lenders offered
27
   them loans that the lenders knew they could not repay; this is not inherently ‘extreme and
28
     Defendants’ Motion for Sumnaar}? Jadgmerrt -16                              DonaW G, Grant. P.S,
                                                                           Attorneys and Counselots at Law
                                                                           Washougal Town Square, Ste 245
                                                                                   17Q0 Main Street
                                                                                Washougal, WA 98871
                                                                                 TEL: (360) 694.8488
                                                                                 FAX: (360) 694-8688
                                                                            E-MAIL: donffldonarantcs.com
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 18 of 19




 1   outrageous’”); Wells Chase Home Fin., LLC, No. CIO^SOOHUB^ 2010 WL 4858252, at *8,
2    2010 U.S. Dist. LEXIS 127854, at *22-24 (W.D. Wash. Nov. 19,2010) (court order).
3            To the extent Plaintiff also alleges a claim for negligent infliction of emotional distress,
4    her claim fails for the additional reason that she has not produced evidence of any medical
5    diagnosis. See Hegel v. McMahon^ 136 Wn.2d 122,135,960 P.2d 424 (1998) (To maintain an
6    action for negligent infliction of emotional distress a plaintiff must also establish '‘emotional
7    distress ... susceptible to medical diagnosis and proved through medical evidence.”). In
 8
     response to requests for production of all documents supporting Plaintiffs’ claims for damages.
9
     Plaintiff has not produced a single medical diagnosis, or any evidence of medical treatment. See
10
     Declaration of Donald Grant, f3. Accordingly, Plaintiffs claims for emotional distress fail
11
     V. CONCLUSION
12
13           For the reasons set forth above, Defendants are entitled to judgment as a matter of law,
14   and the Court should grant Defendants’ Motion.
15                   DATED: May 20,2016.
16
17
18                                                    DONALD G. GRANT, WSBA# 15480
                                                      Of Counsel for Defendants New Penn Financial,
19                                                    LLC, d/b/a Shellpoiiit Mortgage Sewicing; and
20                                                    The Bank of New York Mellon
21                                                    Donald G. Grant, P.S.
22                                                    Attorneys and Counselors at Law
                                                      Washougal Towm Square, Suite 245
23                                                    1700 Main Street
                                                      Washougal, WA 98671
24                                                    TEL: (360) 694-8488
25                                                    CELL; (360) 907-3094
                                                      FAX: (360) 694-8688
26                                                    E-MAIL: dott@dongmEtps.com
27
28
     Defendants’ Motion for Siimmarj'' Judgment -17                                   Donald G, Grant, P.S,
                                                                                Attorneys and Counselors at Law
                                                                                W astougat Town Square, Ste 245
                                                                                        1700 Main Street
                                                                                     Washougal, WA 98671
                                                                                      TEL: (360) 694-8488
                                                                                      FAX; (360) 694-8688
                                                                                 E-MAIL; dOft@dofigfantps.com
        Case 2:19-cv-00538-JCC Document 100-11 Filed 04/01/21 Page 19 of 19




 1                                    CERTIFICATE OF SEE¥ICE
2 I certify that 1 served the foregoing pleading on the following on May 20,2016, as follows;
3  David A. Leen
4  Kathl een Box
   Leen & O’Sullivan, PLLC
5  520 E. Denny Way
   Seattle, WA 98122-2138
 6 E-MAIL; david@leenandosnllivaD.com and katv@leenaiidosttilivaii.coiii
 7 Of Counsel for Plaintiff
 8 Michael S. DeLeo
   Peterson Russell Kelly PLLC
 9 10900 NE 4* Street, Suite 1850
   Bellevue, WA 98004-8341
10 E-MAIL:    m.deleo@i3rkiaw.com
11 Of Counsel for Defendant MTC .Financial, Inc., d/b/a Trustee Corps
12 _x_ by directly e-mailing a true copy thereof to Ms or her e-mail address listed above.
13
   __x_ by mailing a tine copy of the pleading to the plaintiff at his address listed above.
14
15
16                                                     ALD G. GRANT, P.S.
17
18                                               DONALD G. GRANT, WSBA#15480
19                                               Of Counsel for Defendants
20

21
22
23
24
25
26
27
28
     Defendants* Motion for Sammar>' Judgment - 18                                   Donald G. Grant, P.S,
                                                                               Attorneys and Counselors at Law
                                                                               Washougal Town Square, Ste 245
                                                                                       1700 feUain Street
                                                                                    W ashougal.W AS867i
                                                                                     TEL: (360) 684-8488
                                                                                     FAX: (360) 694-8888
                                                                                E -W yi; doiifldongrarstps.com
